IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BERNARD JACKSON MOORE,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-6066

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed November 8, 2017.

An appeal from the Circuit Court for Duval County.
Suzanne Bass, Judge.

Andy Thomas, Public Defender, Megan Lynne Long, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Giselle Denise Lylen, Assistant Public
Defender, Tallahassee, for Appellee.




PER CURIAM.

      We reverse and remand with directions to the trial court to resentence

Appellant in light of Walton v. State, 208 So. 3d 60 (Fla. 2016), and Williams v.

State, 186 So. 3d 989 (Fla. 2016).

B.L. THOMAS, C.J., and ROBERTS and ROWE, JJ., CONCUR.